DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The drawings filed on 15 August 2019 are acceptable. 


Election/Restriction:
1c.	Applicants’ election without traverse of Group I, (claims 1-9, 30), and with traverse of the species of 31C2 antibody, (SEQ ID NOs: 2, 4, 9-11, 13-15), in the reply filed on 31 January 2022 is acknowledged.  

1d.	Claims 1-9, 12-19, 21-30, 32 are filed, of which claims 1-9, 30 are drawn to the elected invention. Claims 12-19, 21-29, 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 January 2022.
Applicants’ traversal of the antibody species requirement is on the grounds that all of the recited antibodies are derivatives of antibody 31C2 and share a common light chain variable region sequence (SEQ ID NO-4, including all three-light chain CDRs, SEQ ID NOs: 13-15), as well as a common heavy chain CDR3 sequence (i.e., SEQ ID NO: 11). Applicant requests that all the species, (antibodies 2C7, 2D3, 1D11, 1B11, 2A5, 2D4, 1H7, and 1D8) should be rejoined and searched together in the present application with antibody 31C2. Applicant argue that these antibodies comprise 
Applicant’s traversal is found persuasive. Since all of the recited antibodies share a common light chain as well as a common HCDR3 sequence, the sequences for all of the recited antibodies will be searched and examined. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:

2.	The information disclosure statements, (IDS) filed on 08/15/2019; 11/24/2020; 06/07/2021 and 01/31/2022 have been received and comply with the provisions of 37 CFR §1.97 and §1.98.  They have been placed in the application file and the information referred to therein has been considered as to the merits and is hereby attached to the instant communication.

Sequence Compliance:

3. 	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 (a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825. Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825). Specifically, the sequences recited on figures 7, 9A, 9C and page 40, line 27 are not accompanied by the required reference to the relevant sequence identifiers. See the attached sequence compliance form. APPLICANT IS GIVEN THREE MONTHS FROM THE DATE OF THIS LETTER WITHIN WHICH TO 
1. Electronically submitted through EFS-Web
(https://www.uspto.gov/patents-application-process/applying-online/about-efs-web)
2. Mailed to: 
Mail Stop Sequence 
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

3. Hand Carry, Federal Express, United Parcel Service or other delivery service to: 
U.S. Patent and Trademark Office 
Mail Stop Sequence 
Customer Window 
Randolph Building 401 Dulany Street 
Alexandria, VA 22314

Claim Objections:
4.	Claims 1, 2, 3, 8, 9 are objected to because of the following informalities:  
  
4b.	In claim 2, line 10, there is an extra parenthesis after “(3)”
4c.	In claims 2, 3, 8, 9, each of the numerical subparts and references thereto should be relabeled with “(i), “(ii)” or “(a)”, “(b)”, etc. to reduce potential confusion with claim numbering.


Claim Rejections - 35 U.S.C. § 112 [b]:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-9 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
5a.	Claim 1 recites “relative binding affinity EC50..”, which renders the claim indefinite, because it is unclear what EC50 values are used for comparison, once the EC50 for the claimed antibody is obtained. The metes and bounds of the claim cannot be ascertained. 

5c.	Claims 4-9 are rejected as being indefinite because claims 4, 5, 8, and 9 recite the limitations “the light chain variable region” and “the CDR regions of the light chain variable region”.  There is insufficient antecedent basis for these limitations in the claims.  Claim 1, from which claims 4-9 depend, does not recite that the claimed antibody comprises a light chain variable region or CDR regions of a light chain variable region.  Please note that this issue could be overcome by amending claim 4 to recite, for example, “The antibody of claim 1, wherein the antibody comprises a light chain variable region comprising LCDR1 shown in SEQ ID NO: 13, LCDR2 shown in SEQ ID NO: 14, and LCDR3 shown in SEQ ID NO: 15 or SEQ ID NO: 16”.  In claim 8, line 1, it is also suggested that the word “the” before “the CDR regions of the light chain” be deleted.
5d.	Claims 6, 7, 8, and 9 recite the limitations "the heavy chain variable region" or “the CDR regions of the heavy chain variable region” in lines 1-2 (for example).  There is insufficient antecedent basis for these limitations in the claims.  Claims 1 and 4, from which claims 6-9 depend, do not recite or require that the claimed antibody comprises a heavy chain variable region or CDR regions of a heavy chain variable region.  Please note that this issue could be overcome by amending claim 6 to recite, for example, “The antibody of claim 4, wherein the antibody further comprises a heavy chain variable region comprising HCDR1 shown in SEQ ID NO….”.  In claim 8, line 2, it is also suggested that the word “the” before “the CDR regions of the heavy chain” be deleted.




Claim Rejections - 35 USC § 112(a) – Written Description:

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6a.	Claims 1-9 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  	 
The instant claims 1-9 and 30 are drawn to an antibody that specifically recognizes IL-13RA2, wherein the relative binding affinity EC50 of the antibody to U251 cells endogenously expressing IL-13RA2, or an antibody that comprises either only light chain or only LCDR sequences or only heavy chain or HCDR sequences or variants of 
Claims 1 and 30 do not require any structural requirements for the claimed antibody. Meanwhile, claims 2-9 recite an antibody that comprises only heavy and/or light sequences or variants thereof. Thus, the claims encompass a genus of antibodies and variants thereof that bind to IL-13RA2 with specific binding affinity.  
The specification teaches several antibodies that have a common light chain and a common HCDR3, and show that the antibodies share a significant similarity, (more than 96%) in their heavy chain variable chain, (see page 43). The specification also teaches that the antibodies bind to U251 cells that are transfected with IL-13RA2 with specific affinity, (see example 11 and figure 11H).  The specification contemplates antibodies that share 80% to 100% identity, (see page 14). 
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, structure/function correlation, methods of making the product, or any combination thereof.  
The instant claims 2-9 encompass an antibody that comprises only heavy chain CDR sequences; only light chain CDR sequences; only heavy chain variable region sequences or only light chain variable region sequences and any sequence variants of each of the above.  However, the specification discloses two humanized antibodies that bind to IL-13RA2, that comprise all six CDR sequences. The specification discloses numerous antibodies that have a common light chain and a common HCDR3, and show 1-3 sequences or only light CDR1-3 or only heavy or light chain variable region sequences only and variants thereof. The specification fails to teach antibodies (such as humanized) that comprise only a light chain or only a heavy chain variable region or that comprise fewer than all six CDRs, three from the heavy chain variable region and three from the light chain variable region.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factors in claims 1 and 30 are (i) a structural requirement of an antibody and (ii) a functional requirement of recognizing IL-13RA2.  In claims 2-9, the only factors present in the claims are (i) structural requirements that the antibody comprises only a heavy or a light chain variable region sequence or comprises at least one of three heavy chain CDRs or one of three light chain CDRs (and variants of each) and (ii) a functional requirement that the antibody recognizes IL-13RA2.  Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)).  A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358).  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Amgen Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).  The court discussed whether an antibody is adequately described by describing a newly characterized antigen.  Specifically, the court referred to the decision in Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341 (Fed. Cir. 2011).  In that case, the patentee claimed a genus of antibodies containing a human variable region that has particularly desirable therapeutic properties: high affinity, neutralizing activity, and A2 specificity.  Despite the fact that the specification disclosed human TNF-α protein, the court ruled that that the generic antibody claims at issue were invalid for lack of written description, despite the disclosure of the structures of more than one species of antibody encompassed in the genus.  The fact pattern is similar in the instant case, since in this case the specification provides the description of the structure of only antibodies that share a common light chain and a common HCDR3, and also share a significant similarity, (more than 96%) in their heavy variable chain. With respect to claim 2-9, the specification does not teach an antibody that comprises only one heavy or one light chain CDR or only a heavy chain variable region or only a light chain variable region and variants thereof. 
 However, instant claims 1-9, 30 encompass a genus of antibodies that recognize IL-13RA2, antibodies that comprises at least one of the three heavy or light chain CDRs; or antibodies that comprises a specific heavy chain variable region sequence or a specific light chain variable region sequence (and variants of each of the above). 
Therefore, only isolated antibodies that comprise all six heavy and light chain CDR sequences recited in claim 8; or both the heavy and light chain variable regions 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 112(a) – Scope of Enablement:

6b.	Claims 1-9 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for isolated antibodies that comprise all six heavy and light chain CDR sequences recited in claim 8; or both the heavy and light chain variable sequences recited in claim 9, does not provide enablement for antibody that specifically recognizes IL-13RA2, wherein the relative binding affinity EC50 of the antibody to U251 cells endogenously expressing IL-13RA2 is not higher than 100 nM, or antibodies that comprise less than six CDR sequences or antibodies that comprise only heavy or light chain sequences or variants that comprise less than 100% the recited sequences. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The instant claims 1-9 and 30 are drawn to an antibody that specifically recognizes IL-13RA2, wherein the relative binding affinity EC50 of the antibody to U251 cells endogenously expressing IL-13RA2, or an antibody that comprises either only light 
Claims 1 and 30 do not require any structural requirements for the claimed antibody. Meanwhile, claims 2-9 recite an antibody that comprises only heavy and/or light sequences or variants thereof. Thus, the claims encompass a genus of antibodies and variants thereof that bind to IL-13RA2 with specific binding affinity.  
The specification teaches several antibodies that have a common light chain and a common HCDR3, and show that the antibodies share a significant similarity, (more than 96%) in their heavy variable chain, (see page 43). The specification also teaches that the antibodies bind to U251 cells that are transfected with IL-13RA2 with specific affinity, (see example 11 and figures 6, 11 and 12).  The instant claims encompass antibodies that share 80% to 100% identity, antibodies that comprise only light or heavy chain CDR sequences, and antibodies that comprise only light chain or heavy chain variable region sequences (and variants thereof).  
All of the antibodies disclosed in the instant specification comprise both a light and a heavy chain sequence, as well as all six CDR sequences. However, the specification does not teach an antibody that comprises only heavy CDR1-3 sequences or only light CDR1-3 or only heavy or light chain variable region sequences or variants that share the recited percent identity. The specification fails to teach antibodies (such as humanized) that comprise only a light chain or only a heavy chain variable region or that comprise fewer than all six CDRs, three from the heavy chain variable region and three from the light chain variable region.

In the instant case, the state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies routinely requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30).   While there are some publications, which acknowledge that CDR3 is important, the conformations of other CDRs as well as 
Thus, the state of the art recognized that it would be highly unpredictable that a specific binding member comprising an antibody variable region but comprising less than all six CDRs of a parental antibody would retain the antigen-binding function of the parental antibody.  Thus, the minimal structure which the skilled artisan would consider predictive of the binding function of antibody must include all six CDRs, three from heavy chain, for framework sequences to maintain their correct spatial orientation.  One of ordinary skill in the art would not be able to predict that the claimed genus of antibodies that comprise only one light/heavy chain variable region or less than 6 CDRs would be functional as compared to an antibody that comprises all six CDRs. 

As a result, due to the considerable breadth of the claims, one possessing ordinary skill in the art would have to engage in an excessive quantity of experimentation in order to make or use the invention based on the content of the disclosure. The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.  Moreover, Brummell et al. (Biochemistry 32:1180-1187 (1993)) found that mutagenesis of the four HCDR3 contact residues for the carbohydrate antibody (Salmonella B O-polysaccharide) in no instance improved affinity but 60% of the mutants resulted in a 10-fold drop in binding constant (affinity electrophoresis value of 0.85), while still other mutants were lower (Table 1 and p. 1183, Col. 2, 2 top. 1184, Col. 1, 1). Brummell demonstrates that no substitution retained antigen binding affinity similar to the wild type antibody despite targeted, conservative substitutions in known contact sites. Kobayashi et al. (Protein Engineering 12:879-844 (1999)) disclose that a scFv for binding a DNA oligomer containing a (6-4) photoproduct with Phe or Tyr substitutions at Trp 33 retained "a large fraction of the wild-type binding affinity, while the Ala substitution diminished antigen binding" (Table 1).  However, Kobayashi et al. 
Accordingly, what is known in the art provides evidence as to the question of predictability. In the antibody field, it is well-known that altering amino acid sequences in CDRs yields unpredictable results. As stated above, single changes in CDR amino acid sequences may greatly enhance epitope-antibody interactions or lead to a total loss of antigen recognition. Accordingly, the level of predictability for the claimed invention is deemed low. 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004). Due to the high level of unpredictability in the art, the skilled artisan would need significant guidance of which of the recited antibodies that comprise “80% identity” would bind IL-13RA2.  As discussed above, applicant has disclosed antibodies that have a common light chain and a common HCDR3, wherein said antibodies comprise both heavy and light chain sequences, as well all six CDR sequences.  For a claimed genus, representative examples together with a statement applicable to the genus as a whole will ordinarily be sufficient if one skilled in the art (in view of level of skill, state of the art and the information in the specification) would expect the claimed genus could be used in that manner without undue experimentation. Proof of enablement will be required for other members of the claimed genus only where adequate reasons are advanced by the examiner to establish that a person skilled in the art could not use the genus as a whole without undue experimentation. Given the lack of disclosed guidance in predicting all the encompassed “80% identity” to the recited sequences and the general unpredictability in the art, the specification does not enable the skilled artisan how to practice the claimed genus without undue experimentation. Moreover, one of ordinary skill in the art would not be able to predict that the claimed genus of antibodies that comprise only one light/heavy chain variable region or less than 6 CDRs would be functional as compared to an antibody that comprises all six CDRs.


Claim Rejections - 35 USC § 102(a)(1):

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balyasnikova et al, (WO 2016/123,143, published on 04 August 2016; cited on the IDS of 06/07/2021). 
The instant claims 1 and 30 are drawn to an antibody that specifically recognizes IL-13RA2, wherein the relative binding affinity EC50 of the antibody to U251 cells endogenously expressing IL-13RA2.
Balyasnikova et al discloses an antibody, (clone 47) that specifically binds to native IL13Ra2 with an exclusively high affinity, (KD 1.39 X 10 10-9), (See 0085, 0098 D 0.9 X 10-9) is less than 100 nM. The reference teaches clone 47 antibody and a pharmaceutical carrier, (see 0106). 
Therefore, the Balyasnikova et al reference anticipates instant claims 1 and 30 absent any evidence on the contrary.

Conclusion:
8.	No claim is allowed. 

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        23 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647